Motion by the respondent Philip Dale Russell for reinstatement to the Bar as an attorney and counselor-at-law. The respondent was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on February 27, 1985. By decision and order on motion of this Court dated May 9, 2008 [2008 NY Slip Op 71658(U)], the respondent was immediately suspended pursuant to Judiciary Law § 90 (4) (f) as a result of his conviction of a serious crime, the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts was authorized to institute and prosecute a disciplinary proceeding against him, and the issues were referred to the Honorable Herbert A. Posner, as Special Referee to hear and report. By opinion and order of this Court dated April 7, 2009, the respondent was suspended from the from practice of law for a period of six months with credit for time served under his interim suspension, with leave to apply for reinstatement immediately, upon furnishing satisfactory proof of his compliance with the order dated May 9, 2008 (see Matter of Russell, 63 AD3d 71 [2009]). Upon the papers submitted in support of the motion and the papers submitted in relation thereto, it is Ordered that the motion is granted; and it is further, Ordered that, effective immediately, the respondent Philip Dale Russell is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name of Philip Dale Russell to the roll of attorneys and counselors-at-law. Prudenti, PJ, Mastro, Rivera, Skelos and Fisher, JJ., concur.